Citation Nr: 0526213	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
conditions. 

2.  Entitlement to service connection for a right shoulder 
disorder. 

3.  Entitlement to service connection for a left shoulder 
disorder. 

4.  Entitlement to a disability rating in excess of 20 
percent for gastroesophageal reflux disease (GERD). 

5.  Entitlement to a compensable evaluation for postoperative 
residuals of meatotomy and circumcision for meatal stenosis 
and bladder outlet obstruction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to June 
1995.  

The issues of entitlement to service connection for right and 
left shoulder problems, and service connection for joint 
problems of the lower extremities were previously denied by 
the Department of Veterans Affairs (VA) in a rating decision 
of September 1996.  The veteran did not appeal that 
determination within one year of the notice thereof, and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.302 (2004).  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 2001 
rating decision by the Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The veteran perfected a timely 
appeal to that decision.  

The Board notes that, while it is not made clear in the 
record, it appears that the RO reopened the veteran's claims 
of entitlement to service connection for right and left 
shoulder problems, and service connection for joint problems 
of the lower extremities and denied them on the merits.  
However, the Board must initially determine whether new and 
material evidence has been received regardless of the RO's 
actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The issue of entitlement to a rating in excess of 20 percent 
for GERD is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will contact the veteran 
if additional action is required on his part.  


FINDINGS OF FACT

1.  By a rating action in September 1996, the RO denied 
service connection for a right shoulder disorder, a left 
shoulder disorder, and a bilateral knee disorder; the veteran 
did not appeal that determination, and it became final.  

2.  Evidence associated with the claims file since September 
1996 is not duplicative or cumulative of evidence previously 
before the RO, and is so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for a right shoulder disorder, a left 
shoulder disorder and a bilateral knee disorder.

3.  The probative and competent medical evidence of record 
establishes that the veteran's right shoulder disorder is not 
linked to service on any basis.  

4.  The probative and competent medical evidence of record 
establishes that the veteran's left shoulder disorder is not 
linked to service on any basis.  

5.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
bilateral knee disorder is related to the veteran's period of 
military service.  

6.  Urine leakage, awakening to void at least two times per 
night, daytime voiding interval between 2 and 3 hours, a need 
for dilatation every 2 to 3 months, or any other symptom 
required for a compensable rating for urethral stricture is 
not shown.  


CONCLUSIONS OF LAW

1.  The additional evidence presented since the September 
1996 RO decision is new and material, and the claims for 
service connection for a right shoulder disorder, a left 
shoulder disorder, and a bilateral knee disorder have been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a) (effective prior to August 29, 
2001).  

2.  A right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).  

3.  A left shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).  

4.  A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).  

7.  The criteria for a compensable rating for status post 
meatotomy and circumcision for meatal stenosis and bladder 
outlet obstruction are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7518 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
March 2001 from the agency of original jurisdiction (AOJ) to 
the veteran that was issued prior to the initial AOJ 
decision.  Another letter was issued in February 2004.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with a medical examination in March 
2004.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claims.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  


II.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  When 
a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The VCAA redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The Board observes that the implementing regulations modify 
the definition of new and material evidence and provide for 
assistance to a claimant on claims to reopen.  38 C.F.R. 
§§ 3.156(a), 3.159(c).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's request to reopen the previously denied claims of 
service connection for right and left shoulder disorders, and 
a bilateral knee disorder, was received prior to that date, 
in October 2000, those regulatory provisions do not apply.  

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the September 1996 final 
decision.  The evidence received after September 1996 is 
presumed credible for the purposes of reopening the veteran's 
claims unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  

III.  Factual background.

The record indicates that the veteran entered active duty in 
April 1979.  The service medical records show that the 
veteran was diagnosed in February 1982 with condylomatous 
acuminatum.  In December 1983, he was diagnosed with 
phimosis.  During a periodic examination in December 1987, 
the veteran complained of painful knee joints in wet and cold 
weather; it was noted that he was one month status post 
repair of phimosis and meatal stenosis.  On the occasion of 
his retirement examination in March 1995, the veteran 
reported a history of persistent left and right shoulder 
pain.  It was noted that the veteran had swelling of the left 
and right shoulder, as well as in the knee joints, after 
exercise.  It was also noted that the veteran had increased 
joint pain and swelling in the lower extremities.  It was 
further noted that the veteran had a history of bladder 
outlet obstruction for the past 10 years; he underwent a 
cystourethroscopy, circumcision and meatotomy in November 
1987, with a diagnosis of phimosis/meatal stricture.  An 
April 1995 consultation report noted a history of pain in 
both shoulders with exercise.  

By a rating action of September 1996, the RO granted service 
connection for status post meatotomy and circumcision for 
meatal stenosis and bladder outlet obstruction, evaluated as 
0 percent effective July 1, 1995.  That rating action denied 
service connection for right and left shoulder problems (also 
claimed as laxity and joint problems of the upper extremity), 
and joint problems of the lower extremities (knees).  The 
veteran did not appeal that determination within one year of 
the notice thereof, and the decision became final.  

Medical evidence of record dated from March 2000 to March 
2001, including VA and private treatment reports, show that 
the veteran received clinical attention and treatment for 
several disabilities, primarily a back disorder.  During a 
clinical visit in May 2000, it was noted that the veteran had 
subjective bilateral lower extremity numbness.  In March 
2001, the veteran complained of occasional priapism.  He 
indicated that he had had episodes of difficulty emptying his 
bladder which required straining.  The veteran was seen in an 
emergency room in May 2001, at which time he reported having 
mild pain in the left shoulder for the last month; scapular 
views revealed lesion highly suggestive of a bone island.  

The veteran was afforded a VA genitourinary examination in 
April 2001, at which time it was noted that the veteran was 
diagnosed with a urinary obstruction while service in the 
army; he was diagnosed with phimosis and meatal stenosis.  A 
circumcision and a meatotomy were done in 1989; since then, 
he had had a slow urinary stream with frequency, perineal 
pain, suprapubic pain, pain upon ejaculation and pain upon 
urination with a slow stream and dribbling.  The veteran also 
reported urgency and hematuria.  The veteran indicated that 
he sometimes had urgency incontinence and he had to grab his 
penis in order to hold the urine; and, after he urinates, he 
had hematuria.  There was no history of urinary tract 
infection, renal colic or bladder stones, and no acute 
nephritis.  It was noted that the veteran had normal 
erection, ejaculation and sensation, but he had extreme pain 
upon ejaculation as well as history of hematuria.  On 
examination, the veteran was described as well developed, 
well nourished, and in no acute distress.  No fistula or 
testicular atrophy was noted.  A cystoscopy was reported as 
normal; no urethral strictures were found.  The pertinent 
diagnosis was urethral stricture, by history; and, status 
post meatotomy and circumcision.  

The veteran was also afforded a joints examination in April 
2001.  It was noted that he went on sick call due to shoulder 
laxity and pain; he also referred to two episodes of 
dislocation that he closely reduced by himself.  He indicated 
that he never went to sick call due to the knee joints 
condition; he noted that the lower extremity condition that 
he was seeking related to his knees.  The veteran reported 
problems with night numbness of the shoulders and knees; he 
was on medication for the knees and shoulder pain.  He 
reported no episodes of dislocation of the knees and 
shoulders during the last year.  No constitutional symptoms 
for inflammatory arthritis.  It was noted that the veteran 
was unable to walk long distances as a result of his knees.  
There was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement of the shoulders 
and knees.  He had crepitus of the knees and shoulders.  
Negative patellar grinding test bilaterally.  The pertinent 
diagnoses were osteodence lesion left glenoid rim could be 
due to a calcification versus a bone lesion by x-rays of the 
left shoulder; negative right shoulder joint examination on 
the examination; and bone islands (benign bone process) of 
the left glenoid rim by special scapula view left scapula.  

Of record is the report of a Social Security Administration 
(SSA) decision, dated in August 2002, which determined that 
the veteran had been under a disability as defined by SSA 
since December 2000.  In that decision, it was determined 
that the veteran was severely impaired by disorders of the 
back and an affective disorder.  

The veteran was afforded a VA joints examination in March 
2004, at which time it was noted that the veteran went on 
sick call on several occasions for complaints of bilateral 
knee pain; he also referred to a motor vehicle accident with 
trauma to the right knee treated with Motrin around the years 
1984 to 1987.  He also reported having gone on sick call for 
bilateral shoulder pain after doing pushups; when he had the 
accident in 1984 or 1987, he had the right shoulder trauma 
and dislocation, which had required close reduction.  The 
veteran reported constant and severe bilateral shoulder pain 
around the joints, more pronounced on the anterior aspect 
with radiation to the anterior arms up to the dorsum of the 
hands, associated with the crackling noise on the shoulders 
with motion.  He also reported a constant to moderate 
localized knee pain inside the joints associated with 
weakness of the knees and history of falls.  He also had 
difficulty extending the knees.  The veteran reported being 
on several medications for the pain.  There was no history of 
surgeries to the knees or shoulders.  No episodes of 
dislocation or recurrent subluxation of the knees or 
shoulders.  

Range of motion was 0 to 140 degrees in the right knee; the 
left knee had a range of motion of 0 to 110 degrees.  Range 
of motion of the shoulders revealed an abduction of 130 
degrees, flexion equaled 110, internal rotation was 50 
degrees, and external rotation equaled 90 degrees.  There was 
painful motion on the last degrees of the range of motion.  
The examiner noted that the veteran was additionally limited 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use of the shoulders and knees.  There was 
tenderness to palpation on both shoulder bursa, bicipital 
tendons and both knees infrapatellar bursa.  He was able to 
walk unaided with a slow gait.  There was no ankylosis.  X-
ray studies revealed normal examination of the shoulders; 
and, no knee abnormalities were identified.  The pertinent 
diagnoses were bilateral shoulder adhesive capsulitis with 
bursitis, bicipital tendonitis with rotator cuff tendonitis; 
and, bilateral knee infrapatellar bursitis.  The examiner 
stated that the veteran's bilateral shoulder and knee 
conditions were not at least as likely as not disabilities 
that had their onset in service.  

A genitourinary examination was also conducted in March 2004; 
at that time, the veteran indicated that he had to sit to 
void because of pain in the back.  He reported a history of 
erectile dysfunction for three years, and a diagnosis of 
psychogenic impotence was entertained.  It was noted that a 
uroflow performed in September 2002 revealed no residue; a 
bladder scan preformed in September 2002 was negative.  The 
veteran reported voiding every three to four hours; he voided 
only once during the night.  He was voiding well; he had a 
good stream.  The urine was clear, with some dysuria.  It was 
noted that the veteran had undergone several diagnostic 
procedures, all of which had been negative.  No incontinence 
was reported.  No urinary tract infections, no renal colic or 
bladder stones, and no episodes of nephritis were noted.  It 
was noted that the veteran had not worked since 1989 as a 
result of a back problem.  The penis was reported to be 
normal in size, with no deformities.  The testicles were 
normal, soft and movable.  There was a cyst in the upper pole 
of the right epididymis and there was a varicocele.  No 
fistula was noted.  The pertinent diagnoses were urethral 
meatal stricture, phimosis for which meatotomy and 
circumcision was performed; meatal stricture was corrected.  
The examiner noted that diabetes had been present for some 
months, but the erectile dysfunction had been present for 
about three years.  The examiner further noted that the cyst 
in the right epididymis and the varicocele were not related 
to the veteran's urinary problems.  

Received in December 2004 were numerous VA progress notes, 
dated from October 2000 to December 2004, which show that the 
veteran continued to receive clinical attention and treatment 
for several disabilities, including the claimed bilateral 
shoulder and knee problems.  In July 2002, the veteran was 
seen for complaints of dysuria and weak urinary stream for 
about 2 weeks; no pertinent diagnosis was noted.  When seen 
in November 2004, it was noted that the veteran had bilateral 
shoulder pain with dizziness and neurological symptoms.  


IV.  Legal analysis-New and Material evidence.

In this case, as previously noted, the RO denied service 
connection for right and left shoulder disorders, as well as 
joint problems of the lower extremities in September 1996.  
At that time, the denial was based on a finding that while 
there was a record of treatment in service for right and left 
shoulder problems, and joint problems of the lower 
extremities, no permanent residual or chronic disability 
subject to service connection was shown by service medical 
records or demonstrated by the evidence following service.  

The evidence added to the record since the September 1996 
decision includes VA examination reports, dated in April 
2001, reflecting a finding of bone islands of the left 
scapula (shoulder).  These records also include VA 
examination report, dated in March 2004, reflecting diagnoses 
of bilateral shoulder adhesive capsulitis with bursitis 
bicipital tendonitis with rotator cuff tendonitis, and 
bilateral knee infrapatellar bursitis.  This evidence was not 
previously of record, and is not cumulative or duplicative of 
evidence before the RO in September 1996.  Hence, the 
evidence is "new" within the meaning of 38 C.F.R. § 3.156.  
Moreover, as this evidence establishes definite diagnoses of 
right and left shoulder disorders, as well as a bilateral 
knee condition, not shown in September 1996, the Board finds 
that the evidence is "material" -- that is, it is so 
significant that it must considered to fairly decide the 
merits of the claim for service connection.  While the Board 
notes that the evidence does not clearly attribute the 
disability to any in-service event, the Board notes that, to 
support a reopening, the evidence the evidence need only, at 
a minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability," even where it will not eventually convince VA 
to alter its decision.  See Hodge, 155 F.3d at 1363; 38 
C.F.R. § 3.156.  The Board finds that the above-described 
evidence meets that standard, in the instant case.  

As new and material evidence has been received, the criteria 
for reopening the claims for service connection for a right 
and left shoulder disorder, and a bilateral knee disorder, 
have been met, and consideration of the claims for service 
connection on the merits is warranted.  


V.  Legal analysis -- service connection.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  This does 
not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus or 
link between the in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a diagnosis or, say, a 
nexus to service, competent medical evidence is required. So 
this evidentiary burden typically cannot be met simply by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

While the veteran contends that his bilateral shoulder and 
knee problems developed as a result of military service, and 
he has had problems with joint pain ever since his discharge 
from service, he is a lay person and his opinion is not 
competent to provide the nexus between his current disability 
and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Of significance is the March 2004 VA medical examiner's 
examination and opinion that the veteran's bilateral shoulder 
and knee conditions were not at least as likely as not 
disabilities that had their onset in service.  This opinion 
was reached after a review of the veteran's medical records 
and a thorough examination of the veteran.  Rationale was 
provided.  This medical evidence is contrary to the veteran's 
claim, and stands unrefuted in the record.  The evidence is 
of great probative significance in this case.  

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999) ("In order to prevail on the 
issue of service connection . . . there must be medical 
evidence of a current disability [citation omitted]; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.").  These 
requirements have not been met in this case.  

In sum, the Board is left with a single competent opinion as 
to the etiology of the current bilateral shoulder and 
bilateral knee disorders.  That opinion is against the 
veteran's claims.  Therefore, the Board finds that service 
connection for the conditions of right and left shoulder 
disorder, and a bilateral knee disorder is not warranted.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


VI.  Increased Rating for postoperative residuals of 
meatotomy and circumcision for meatal stenosis and bladder 
outlet obstruction.

The veteran's service-connected disorder is currently 
evaluated as noncompensably disabling under Diagnostic Code 
7518.  Diagnostic Code 7518 states that stricture of the 
urethra will be rated as a voiding dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7518.  Voiding dysfunction is 
further classified as involving urine leakage, urinary 
frequency, or obstructive voiding.  38 C.F.R. § 4.115a.  

For urine leakage, 4.115a provides for a 20 percent 
evaluation where the dysfunction requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  A 40 percent evaluation is warranted where there is 
evidence of urine leakage, frequency, or obstructed voiding 
that requires the wearing of absorbent materials which must 
be changed two to four times a day.  A maximum 60 percent 
evaluation is warranted where urine leakage, frequency, or 
obstructed voiding requires the use of an appliance or the 
wearing of absorbent material that must be changed more than 
four times a day.  

Section 4.115a provides for a 10 percent evaluation where 
urinary frequency requires daytime voiding at intervals 
between two and three hours or awakening to void two times 
per night.  A 20 percent evaluation is warranted where 
urinary frequency requires daytime voiding at intervals 
between one and two hours or awakening to void three to four 
times per night.  A maximum 40 percent evaluation is 
warranted where urinary frequency requires daytime voiding at 
an interval of less than one hour or awakening to void five 
or more times a night.  

For obstructed voiding, § 4.115a provides for a 30 percent 
evaluation for urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent evaluation is 
assigned for marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following:  Post void residuals greater 
than 150 cc;  Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec);  Recurrent urinary tract 
infections secondary to obstruction;  Stricture disease 
requiring periodic dilatation every 2 to 3 months.  
Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year is noncompensable.  

Comparing the findings reported in the March 2004 VA 
genitourinary examination with the criteria of the rating 
schedule, the Board finds that the criteria for a compensable 
rating are not met.  Significantly, the Board notes that 
urine leakage, awakening to void two time per night, 
dilations every 2 to 3 months, or any other symptom that 
warrants a 10 percent rating simply is not shown.  The March 
2004 VA examiner noted that the veteran reported voiding 
well, had a good stream, and his urine was clear.  And, he 
had undergone several diagnostic procedures, all of which 
were negative.  It was also noted that the veteran had normal 
male genitalia with no gross deformities.  The examiner 
further noted that while there was a cyst in the right 
epididymis in the upper pole and a varicocele, this was not 
related to his urinary problems.

Thus, the weight of the credible evidence demonstrates that 
the veteran's postoperative residuals of meatotomy and 
circumcision for meatal stenosis and bladder outlet 
obstruction is noncompensable.  As the preponderance of the 
evidence is against the claim for an increased rating for the 
condition, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right shoulder is denied.  

Service connection for a left shoulder is denied.  

Service connection for a bilateral knee disorder is denied.  

Entitlement to a compensable evaluation for postoperative 
residuals of meatotomy and circumcision for meatal stenosis 
and bladder outlet obstruction is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide. Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

The veteran essentially contends that his service-connected 
GERD is more severe than reflected by the 20 percent rating 
currently assigned.  It is maintained that the assigned 
rating does not sufficiently reflect the severity of his 
symptoms.  The veteran maintains that he currently suffers 
from frequent nausea, heartburn, diarrhea, and loss of 
appetite.  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The veteran's residuals of a subtotal gastrectomy and 
bilateral vagotomy is currently rated as 20 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7308 (2004), which 
provides for postgastrectomy syndromes. Under this diagnostic 
code, a 60 percent evaluation, the maximum available under 
this code, is awarded for severe postgastrectomy syndromes, 
associated with nausea, sweating, circulatory disturbances 
after meals, diarrhea, hypoglycemic symptoms and weight loss 
with malnutrition and anemia.  A 40 percent evaluation is 
warranted for moderate postgastrectomy syndromes, 
characterized by less frequent episodes of epigastric 
disorders with mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 20 percent evaluation is 
warranted for mild postgastrectomy syndromes, characterized 
by infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  

Words such as "mild", "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence, to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2004).  The use of similar 
terminology by medical professionals, although evidence to be 
considered, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 4.2, 4.6 (2004).  The Board observes in passing that 
"moderate" is defined as "of average or medium quality, 
amount, scope, range, etc." Webster's New World Dictionary, 
Third College Edition (1988) at 871.  

Upon review of the medical evidence of record, the Board 
finds that it would be helpful in this case to afford the 
veteran an additional VA examination for his service-
connected GERD.  The Board observes that the veteran was 
afforded VA examinations in March 2004 in connection with the 
claims on appeal and that a report of these examinations is 
associated with his claims file.  Nevertheless, the VA 
examination reports do not include sufficient data upon which 
to evaluate the veteran's GERD.  Accordingly, the Board finds 
that this claim must be remanded for a more thorough 
examination that takes into consideration the veteran's 
contentions and the criteria contained in pertinent 
diagnostic codes.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (4) (2004).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The AMC or RO should contact the 
veteran and request that he identify all 
VA and non-VA health care providers that 
have treated him since April 2001 for any 
gastrointestinal problems.  The AMC or RO 
should obtain records from all sources 
identified by the veteran.  Regardless of 
the veteran's response, the AMC or RO 
should obtain all outstanding VA 
treatment reports.  

2.  The veteran should also be afforded a 
gastrointestinal examination to determine 
the severity of her service-connected 
GERD.  The claims folder must be made 
available to the examining physician and 
the physician should state that he/she 
has reviewed the claims folder in the 
report of examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Where possible, the 
examiner should provide medical findings 
in terms consistent with the current 
criteria for rating disorders of the 
digestive system under 38 C.F.R. § 4.114, 
DC 7308, 7346, and 7348.  The examiner 
should also describe any impairment of 
health due to GERD as severe, 
considerable, or less than considerable.  
A complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  Thereafter, the AMC or RO should 
readjudicate the veteran's claim for a 
rating in excess of 20 percent for GERD.  
The RO should consider the veteran's 
claim under the rating criteria set forth 
in 38 C.F.R. § 4.114, C 7308, 7346, and 
7348.  If the determination remains 
adverse to the veteran, both she and her 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.  By this REMAND, the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


